DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 19, 2021, April 29, 2021, and June 15, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the channel formation region must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 15/679,347, 14/477,119, and 13/005,775 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim limitations pertaining to first and second transistors having channel formation regions are not supported by the disclosure of the prior-filed applications.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4, 6-10, 12-16. 18, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagatsuka et al. U.S. Patent No. 8,223,104 (hereinafter Nagatsuka) in view of Baraban et al. U.S. Patent No. 7,065,658 (hereinafter Baraban).
Regarding claims 2, 3, and 6, Nagatsuka discloses an electronic device (Figure 21H) comprising a display comprising a liquid crystal display device (2444) comprising a first transistor (column 6, lines 10-16); a first antenna (2444); a second antenna capable of receiving data (2449); a memory comprising a second transistor comprising silicon (inherent in mobile phones); wherein a channel formation region of the first transistor comprises an oxide semiconductor comprising In, Ga, and Zn (column 6, lines 10-16), 
Baraban discloses an electronic device comprising a rechargeable battery being capable of charge by contactless charge wherein a first antenna (i.e., coil) is capable of receiving electric power by contactless charge (column 2, lines 34-47).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the rechargeable battery of Baraban into the device of Nagatsuka since doing so would provide a charging system capable of withstanding adverse climate conditions by minimizing exposure of internal components to adverse climate conditions.
Regarding claim 4, Nagatsuka as modified by Baraban disclose an electronic device comprising all the limitations of claim 2 as discussed above, but fails to explicitly disclose a memory further comprising a third transistor, and wherein a channel formation region of the third transistor comprises an oxide semiconductor.
Official Notice is taken that solid state memory devices having a plurality of oxide semiconductors were well-known in the art at the time of invention.  It would have been obvious to one having ordinary skill in the art at the time of invention to implement a memory device having a plurality of oxide semiconductors since doing so would yield predictable results.
Regarding claim 7, Nagatsuka as modified by Baraban discloses electronic device comprising an electronic book (column 16, line 53-58 of Nagatsuka), but fails to explicitly disclose the display comprising an electrophoretic display.  At the time of invention, electrophoretic (i.e., e-ink) displays were well-known to be used in electronic books.  It would have been obvious to one having ordinary skill in the art at the time of invention to substitute well known options (LCD for e-ink) since doing so would yield predictable results.
Claims 8-10, 12-16, 18, and 19 have limitations similar to those treated in the above rejections, and are met by the references as discussed above.  Claims 8 and 14 however also recites the following limitations:

Regarding claim 14, while Nagatsuka and Baraban fail to explicitly disclose a first antenna electrically connected to a rectifier circuit.  It would have been obvious to one having ordinary skill in the art to incorporate a rectifier electrically connected to the first antenna since doing so would allow conversion of the alternating current into direct current for charging of the rechargeable battery.  Such a modification would have been within the technical grasp of one with ordinary skill in the art at the time of invention and doing so would have yielded predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559.  The examiner can normally be reached on Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        September 20, 2021